Case 18-05837-hb      Doc 372      Filed 01/24/19 Entered 01/24/19 10:50:49   Desc Main
                                   Document      Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

In Re:                                     )
                                           )     CASE NO.: 18-05837-hb
Café Holdings Corp., et al.,               )     CHAPTER 11
                                           )
                      Debtor(s).           )
                                           )

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
                          OF NOTICE AND PLEADINGS

         Please take notice that A. Todd Darwin, of the law firm of Holcombe Bomar, P.A.,

appearing for Sysco Columbia LLC and Sysco Charlotte LLC, a party in interest in the

above-captioned case, pursuant to Rules 2002, 9007 and 9010 of the Federal Rules of

Bankruptcy Procedure, requests that service be made on the undersigned of all motions,

orders, notices and other pleadings of any nature, including but not limited to adversary

proceedings, filed in this case.

         Please mail all notices and other documents required to be served to the

undersigned at the address below.


                                              /s/ A. Todd Darwin
                                           A. Todd Darwin
                                           District Court I.D. No.: 6382
                                           Holcombe Bomar, P.A.
                                           Post Office Drawer 1897
                                           Spartanburg, SC 29304
                                           tdarwin@holcombebomar.com
                                           (864) 594-5300 Phone
                                           (864) 585-3844 Fax
                                           Attorneys for Sysco Columbia LLC and Sysco
                                           Charlotte, LLC
January 24, 2019
